Citation Nr: 9909563	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
also diagnosed as neurodermatitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to February 
1960.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in December 1996 that denied an increased rating 
for the veteran's service-connected eczematoid dermatitis.  
The case was previously before the Board when it was remanded 
for further development.  The case has now been returned to 
the Board for further appellate consideration.


REMAND

In the Remand issued by the Board in July 1998, it was 
determined that an additional examination was needed in order 
to accurately assess the current status of the veteran's 
service connected skin condition, including the extent of the 
related disfigurement.  The record shows that the RO did 
schedule the veteran for another examination in September 
1998, in accordance with the Remand.  The veteran failed to 
report for this examination, and the RO again denied his 
claim in September 1998 based on the evidence contained in 
the record.  No reference was made by the RO about the 
consequences imposed by 38 C.F.R. § 3.655 for the failure to 
report for an examination 

During his personal hearing at the RO in September 1997, the 
veteran testified that he did not have access to his own 
transportation, and had to rely on a service organization for 
transport to the VA Medical Center in Augusta, Georgia.  The 
veteran further testified that due to this situation it was 
difficult for him to travel to Augusta, where he was to 
report for his September 1998 examination.  Considering these 
factors, the veteran should be allowed another opportunity to 
appear for a VA examination in order to further develop the 
record.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or private, he has 
received for his service-connected skin 
disability since July 1998.  All records 
so received should be associated with the 
claims folder.

2.  Thereafter the RO should schedule the 
veteran for a special skin examination in 
order to ascertain the nature and 
severity of the service connected skin 
condition.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should describe in detail the veteran's 
current complaints and pertinent clinical 
findings, specifically addressing (a) 
whether or not there are any systemic or 
nervous manifestations of the veteran's 
skin condition, (b) the extent of any 
ulceration or exfoliation or crusting, 
(c) any odor produced by the skin 
condition and, (d) the examiner's 
assessment as to the extent of 
disfigurement caused by the skin 
condition.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
the veteran has again failed to report 
for the examination, the RO should make a 
determination for the record as to 
whether the veteran's claim for an 
increased rating should be denied under 
the provisions of 38 C.F.R. § 3.655.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence, and 
they should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


